DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities: Lines 1-2 recite “the outer surface” and line 4 recites “the lower side”, but no such “outer surface” or “lower side” has been previously recited in the claims; therefore, these phrases lack proper antecedent basis. It is suggested to amend lines 1-2 to recite “[[the]] an outer surface” and to amend line 4 to recite “[[the]] a lower side". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 2-3 recite “a cylindrical body portion which includes a through space which is opened at both ends thereof and formed to enable a tube to penetrate therethrough”. The phrase “both ends” lacks proper antecedent basis and the use of the terms “thereof” and “therethrough” render it unclear what structures the ends and the penetration, respectively, refer to. For the sake of examination, the “ends” are interpreted as belonging to the “through space” and the penetration is interpreted as being through the “body portion”. It is suggested to amend claim 1 to recite “a cylindrical body portion which includes a through space including two ends, the through space being being formed to enable the tube to penetrate through the body portion 
Re claim 2, lines 1-2 recite “an insertion groove into which the tube is inserted”, appearing to positive recite the “tube”. However, claim 1 sets forth that the claimed invention is  “A guider for separating a tube”; thus, the “tube” is not a part of the claimed invention. Therefore, it is unclear if claim 2 is (1) attempting to require the “tube” be a part of the claimed invention or (2) this is a grammatical error and the tube is only intended to be functionally recited (as in claim 1). For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 2 to recite “an insertion groove [[into]] which is configured to allow a tube to be inserted thereinto”.
Re claim 2, line 3 recites “the upper side to the lower side at one side of the body portion”. However, these phrases lack proper antecedent basis since no such “sides” have been recited earlier in the claims. It is also unclear if the “sides” belong to (1) the “insertion groove” or (2) the “body portion”. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend line 3 to recite “[[the]] an upper side of the body portion to [[the]] a lower side of the body portion”.
Re claim 3, lines 2-3 recite “a fixing groove which is fastened to a protrusion that protrudes from a coupling portion of the tube”, appearing to positively claim “a protrusion” of “the tube”. However, claim 1 sets forth that the claimed invention is “A guider for separating a tube”; thus, the “tube” is not a part of the claimed invention. Therefore, it is unclear if claim 3 is (1) attempting to require the “tube” be a part of the claimed invention or (2) this is a grammatical error and the tube is only intended to be functionally recited (as in claim 1). For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 3 to recite “a fixing groove which is configured to be fastened to a protrusion that protrudes from a coupling portion of the tube”.
Re claim 5, line 1 recites “the one or more wing portions”. However, claim 1 only introduces “a wing portion”. It is unclear if claim 5 (1) includes a typographical error and is only intended to recite “the wing portion” or (2) is intended to introduce more than one wing portion. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend claim 5 to recite “the  wing portion[[s]]”.
Re claim 6, line 3 recites “a thin plate shape”. However, the term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the term “thin” is interpreted as defining a thickness less than the diameter of the claimed cylindrical body portion.
Re claim 6, line 4 recites “the upper side”. However, the phrase “upper side” lacks proper antecedent basis since no such “upper side” has been recited earlier in the claims and since it is unclear if the “upper side” belongs to (1) the “insertion groove” or (2) the “body portion”. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 6 to recite “[[the]] an upper side of the body portion”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (PG PUB 2014/016315).
Re claim 1, Hyman discloses a HawHklfjdklfjdlkfguider 260 (Fig 9; it is noted that all reference characters cited below refer to Fig 9 unless otherwise noted) for separating a tube (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Para 91 discloses that an “inserted device” is intended to be held within the guider 260, this limitation is met), the guider comprising: a cylindrical body portion 262 which includes a through space 264 which is opened at both ends (Para 91) thereof and formed to enable a tube to penetrate therethrough (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Para 91 discloses an “inserted device” penetrating through the through space, this limitation is met) and a wing portion 266 which is connected to an outer surface of the body portion (as seen in Fig 9) and transmits rotational force to the body portion (although not explicitly disclosed, one of ordinary skill in the art would recognize that since the wing portion 266 is attached directed to the body portion 262, this wing portion would transmit rotational force to the body portion when rotated itself).
Re claim 2, Hyman discloses that the body portion further includes an insertion groove 270 (seen in Fig 9 but not labeled; described in Para 91 and labeled in annotated Fig A below) into which the tube is inserted (Para 91), and the insertion groove is formed to be entirely open from the upper side (to the right in Fig 9; labeled in Fig A below) to the lower side (to the left in Fig 9; labeled in Fig A below) at one side (the bottom side facing downward in Fig 9) of the body portion (it is noted that Para 91 discloses that the slot 270 can be “narrow or close in unstressed configuration such that the channel 264 substantially encloses an entire circumference” or “in other embodiments, the slot 270 can be wider […] so that the channel 264 is configured to encircle only a portion of the inserted device”).

    PNG
    media_image1.png
    453
    651
    media_image1.png
    Greyscale

Re claim 4, Hyman discloses that a hole 268 (Para 91) having a predetermined size is formed in a part of the wing portion (as seen in Fig 9).  
Re claim 5, Hyman discloses that the one or more wing portions are formed (inherent; since the wing portion 266 exists, it is “formed”).
  Re claim 6, Hyman discloses that the wing portion protrudes from the outer surface of the body portion to have a predetermined length (as seen in Fig 9) so as to allow a user to hold and rotate the wing portion (based on its structure seen in Fig 9, one of ordinary skill in the art would recognize that the wing portion 266 is capable of being held and rotated by a user), and the wing portion is formed in a thin plate shape (as seen in Fig 9) which 12PCT App. Num.: PCT/KR2017/009243PCR Ref.: PX170031USis curved from the upper side to the lower side of the body portion (as seen in Fig 9).
Re claim 7, the claimed phase “manufactured by using at least one of metal and synthetic resin” is being treated as a product-by-process limitation. As per MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Even though Hyman is silent as to the process used to manufacture the guider (i.e. whether or not any of the machines or tools used to manufacture the guider comprised metal or synthetic resin), it appears that Hyman’s product would be the same or similar as that claimed. Accordingly, Hyman anticipates claim 7. 

Claims 1, 3, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (PG PUB 2003/0163095).
Re claim 1, Nakashima discloses a guider 4+5a (Fig 15; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) for separating a tube (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Fig 13-14 show that needle 1 and sheath 3 are held in rotational alignment with the guider 4+5a, this limitation is met), the guider comprising: a cylindrical body portion 4 which includes a through space (within which needle 1 and sheath 3 resides in Fig 14) which is opened at both ends thereof (as seen in Fig 13) and formed to enable a tube to penetrate therethrough (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; in view of Fig 13,14, this limitation is met)); and a wing portion 5a which is connected to an outer surface of the body portion (as seen in Fig 15) and transmits rotational force to the body portion (although not explicitly disclosed, one of ordinary skill in the art would recognize that since the wing portion 5a is attached directed to the body portion 4, this wing portion would transmit rotational force to the body portion when rotated itself).
Re claim 3, Nakashima discloses that the body portion further includes a fixing groove 4b which is fastened to a protrusion that protrudes from a coupling portion of the tube (it is noted that the italicized text constitutes a functional limitation and, therefore, “a protrusion”, “a coupling portion” and “the tube” are not a part of the claimed invention; this limitation is met in view of Fig 13 that shows the groove 4b capable of receiving a protrusion (like 5b, mislabeled as 5a in Fig 13) of tube (like 3)), and the fixing groove is formed to be partially open at one side of the body portion (as seen in Fig 15, the fixing groove 4b is open at the right side of the body portion but not at the left side of the body portion).
Re claim 5, Nakashima discloses that the one or more wing portions are formed (inherent; since the wing portion 5a exists, it is “formed”).
Re claim 6, Nakashima discloses that the wing portion protrudes from the outer surface of the body portion to have a predetermined length (as seen in Fig 15) so as to allow a user to hold and rotate the wing portion (based on its structure seen in Fig 13-18, one of ordinary skill in the art would recognize that the wing portion 5a is capable of being held and rotated by a user), and the wing portion is formed in a thin plate shape which 12PCT App. Num.: PCT/KR2017/009243PCR Ref.: PX170031USis curved from the upper side to the lower side of the body portion (as seen best in Fig 16).
Re claim 7, Nakashima discloses that the guider is manufactured by using at least one of metal and synthetic resin (Para 50 discloses that the wing 5a is formed of synthetic resin; therefore is manufactured “by using” the resin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2009/0125003 to Hawkins, PG PUB 2003/0078540 to Saulenas et al., US Pat 5,693,032 to Bierman, US Pat 5,498,241 to Fabozzi, US Pat 5,112,312 to Luther, US Pat 4,484,913 to Swauger, US Pat 3,834,380 to Boyd, US Pat 3,713,442 to Walter, and US Pat 4,906,233 to Moriuchi et al. each disclose the invention as disclosed in at least independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783